Citation Nr: 1744316	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of groin surgery.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lump on the left side of head.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for blackouts, fainting, and seizures.  

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral leg fractures.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the hips, knees, and hands.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome, previously claimed as numbness and tingling in the hands.  

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease.  

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

14.  Entitlement to service connection for eczema.

15.  Entitlement to service connection for traumatic brain injury.  

16.  Entitlement to service connection for loss of bowel control, claimed as secondary to a service-connected lumbar spine disability. 

17.  Entitlement to service connection for loss of bladder control, claimed as secondary to a service-connected lumbar spine disability.  

18.  Entitlement to service connection for nosebleeds.  

19.  Entitlement to service connection for fibromyalgia.

20.  Entitlement to service connection for chronic fatigue syndrome.  

21.  Entitlement to a rating greater than 40 percent for a lumbar spine disability.  

22.  Entitlement to a rating greater than 30 percent for gastritis with irritable bowel syndrome.  

23.  Entitlement to a rating greater than 30 percent for bilateral pes planus with plantar fasciitis.  

24.  Entitlement to a rating greater than 20 percent for right ankle tendinitis.

25.  Entitlement to a rating greater than 20 percent for left ankle tendinitis.  

26.  Entitlement to a rating greater than 10 percent for residuals of intervertebral disc syndrome in the right lower extremity.

27.  Entitlement to a rating greater than 10 percent for residuals of intervertebral disc syndrome in the left lower extremity.  

28.  Entitlement to a compensable rating for tinea cruris, to include the propriety of a reduction of rating from 30 percent to 0 percent, effective August 1, 2010.

29.  Entitlement to a compensable rating for allergic rhinitis and chronic pharyngitis.  

30.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1982 and from August 1986 to August 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The Board remanded the appeal in June 2016 for additional development.  VA implemented the ordered directives which resulted in VA rating the Veteran as 100 percent disabled, effective April 12, 2012.  Given VA's action, the Veteran, in August 2017, withdrew his appeal in its entirety.  

ORDER

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma is dismissed. 

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of groin surgery is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lump on the left side of head is dismissed.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for blackouts, fainting, and seizures is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral leg fractures is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the hips, knees, and hands is dismissed.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome, previously claimed as numbness and tingling in the hands, is dismissed.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease is dismissed.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches is dismissed.  

Entitlement to service connection for eczema is dismissed.

Entitlement to service connection for traumatic brain injury is dismissed.  

Entitlement to service connection for loss of bowel control, claimed as secondary to a service-connected lumbar spine disability, is dismissed. 

Entitlement to service connection for loss of bladder control, claimed as secondary to a service-connected lumbar spine disability, is dismissed.  

Entitlement to service connection for nosebleeds is dismissed.  

Entitlement to service connection for fibromyalgia is dismissed.

Entitlement to service connection for chronic fatigue syndrome is dismissed.  

Entitlement to a rating greater than 40 percent for a lumbar spine disability is dismissed.  

Entitlement to a rating greater than 30 percent for gastritis with irritable bowel syndrome is dismissed.  

Entitlement to a rating greater than 30 percent for bilateral pes planus with plantar fasciitis is dismissed.  

Entitlement to a rating greater than 20 percent for right ankle tendinitis is dismissed.

Entitlement to a rating greater than 20 percent for left ankle tendinitis is dismissed.  

Entitlement to a rating greater than 10 percent for residuals of intervertebral disc syndrome in the right lower extremity is dismissed.

Entitlement to a rating greater than 10 percent for residuals of intervertebral disc syndrome in the left lower extremity is dismissed.  

Entitlement to a compensable rating for tinea cruris, to include the propriety of a reduction of rating from 30 percent to 0 percent, effective August 1, 2010 is dismissed.

Entitlement to a compensable rating for allergic rhinitis and chronic pharyngitis is dismissed.  


Entitlement to a total disability rating based on individual unemployability is dismissed.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


